DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claims 1, 12, and 20:
generating, by the processing device, a list of a plurality of skilled individuals, each of the plurality of skilled individuals having at least one of the skills of the list of the one or more skills for which there is a skill gap between the first individual and the second individual; and ranking, by the processing device, the plurality of skilled individuals based at least in part on a skill level of the at least one of the skills of the list of one or more skills.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Ranking of jobs and job applicants (US 2013/0262175 A1).

	2.) Method and apparatus for enhancing job recruiting (US 2014/0032435 A1).

	3.) Skill customization system (US 2012/0197733 A1).

	4.) Skill ranking system (US 2012/0197993 A1)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from David K. Kincaid on September 27th, 2021.

In the claims:
1.	(Previously Presented) A computer-implemented method for performing a skill gap comparison between a first individual and a second individual, the method comprising:

receiving, by a processing device, first data associated with the first individual;

receiving, by the processing device, second data associated with the second individual;

identifying, by the processing device, preferences for performing the skill gap comparison;

assigning, by the processing device, a weight for each of a plurality of elements of the first data and the second data;

generating, by the processing device, a ranked list of a subset of the plurality of elements;
iteratively updating, by the processing device, the ranked list responsive to a change to one or more of the first data and the second data that relates to the subset of the plurality of elements without updating the ranked list responsive to a change to one or more of the first data and the second data that does not relate to the subset of the plurality of elements;

performing, by the processing device, the skill gap comparison between the first individual and the second individual by comparing the first data to the second data based at least 

generating, by the processing device, a list of one or more skills for which there is a skill gap between the first individual and the second individual;

generating, by the processing device, a list of a plurality of skilled individuals, each of the plurality of skilled individuals having at least one of the skills of the list of the one or more skills for which there is a skill gap between the first individual and the second individual; and
ranking, by the processing device, the plurality of skilled individuals based at least in part on a skill level of the at least one of the skills of the list of one or more skills.

2.	(Original) The computer-implemented method of claim 1, further comprising:
updating, by the processing device, the list of one or more skills in real-time when at least one of new first data associated with the first individual and new second data associated with the second individual are received.

3.	(Original) The computer-implemented method of claim 1, wherein the first data associated with the first individual is first unstructured data, and wherein the second data associated with the second individual is second unstructured data.

4.	(Original) The computer-implemented method of claim 3, wherein the first unstructured data associated with the first individual comprise one or more of email data, chat history data, education transcript data, calendar data, social media data, role description data, and resume data.

5.	(Original) The computer-implemented method of claim 3, wherein the second unstructured data associated with the second individual comprise one or more of email data, chat history data, education transcript data, calendar data, social media data, role description data, and resume data.



7.	(Original) The computer-implemented method of claim 1, wherein assigning the weight for each of the plurality of elements of the first data and the second data comprises determining the plurality of elements using a cognitive exploration and content analysis platform.

8.	(Original) The computer-implemented method of claim 1, wherein performing the skill gap comparison comprises identifying skills for the first individual from the first data associated with the first individual and identifying skills for the second individual from the second data associated with the second individual.

9.	(Canceled) 

10.	(Currently Amended) The computer-implemented method of claim 1, wherein the ranking is performed using a retrieve and rank platform.

11.	(Original) The computer-implemented method of claim 1, wherein the second individual represents a plurality of individuals, and wherein the second data associated with the second individual represents data associated with the plurality of individuals.

12.	(Previously Presented) A system comprising:

a memory comprising computer readable instructions; and

a processing device for executing the computer readable instructions for performing a method for performing a skill gap comparison between a first individual and a second individual, the method comprising:

receiving, by the processing device, first data associated with the first individual;



identifying, by the processing device, preferences for performing the skill gap comparison;

assigning, by the processing device, a weight for each of a plurality of elements of the first data and the second data;

generating, by the processing device, a ranked list of a subset of the plurality of elements;

iteratively updating, by the processing device, the ranked list responsive to a change to one or more of the first data and the second data that relates to the subset of the plurality of elements without updating the ranked list responsive to a change to one or more of the first data and the second data that does not relate to the subset of the plurality of elements;

performing, by the processing device, the skill gap comparison between the first individual and the second individual by comparing the first data to the second data based at least in part on the preferences identified for performing the skill gap comparison and the weight assigned for each of the plurality of elements of the first data and the second data, wherein performing the skill gap comparison is based at least in part on the ranked list; 

generating, by the processing device, a list of one or more skills for which there is a skill gap between the first individual and the second individual;

generating, by the processing device, a list of a plurality of skilled individuals, each of the plurality of skilled individuals having at least one of the skills of the list of the one or more skills for which there is a skill gap between the first individual and the second individual; and

ranking, by the processing device, the plurality of skilled individuals based at least in part on a skill level of the at least one of the skills of the list of one or more skills.


updating, by the processing device, the list of one or more skills in real-time when at least one of new first data associated with the first individual and new second data associated with the second individual are received.

14.	(Original) The system of claim 12, wherein the first data associated with the first individual is first unstructured data, and wherein the second data associated with the second individual is second unstructured data.

15.	(Original) The system of claim 14, wherein the first unstructured data associated with the first individual comprise one or more of email data, chat history data, education transcript data, calendar data, social media data, role description data, and resume data.

16.	(Original) The system of claim 14, wherein the second unstructured data associated with the second individual comprise one or more of email data, chat history data, education transcript data, calendar data, social media data, role description data, and resume data.

17.	(Original) The system of claim 12, wherein the plurality of elements of the first data and the second data comprise words and phrases associated with skills.

18.	(Original) The system of claim 12, wherein assigning the weight for each of the plurality of elements of the first data and the second data comprises determining the plurality of elements using a cognitive exploration and content analysis platform.

19.	(Original) The system of claim 12, wherein performing the skill gap comparison comprises identifying skills for the first individual from the first data associated with the first individual and identifying skills for the second individual from the second data associated with the second individual.

20.	(Previously Presented) A computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the 

receiving, by the processing device, first data associated with the first individual;

receiving, by the processing device, second data associated with the second individual;

identifying, by the processing device, preferences for performing the skill gap comparison;

assigning, by the processing device, a weight for each of a plurality of elements of the first data and the second data;

generating, by the processing device, a ranked list of a subset of the plurality of elements;

iteratively updating, by the processing device, the ranked list responsive to a change to one or more of the first data and the second data that relates to the subset of the plurality of elements without updating the ranked list responsive to a change to one or more of the first data and the second data that does not relate to the subset of the plurality of elements;

performing, by the processing device, the skill gap comparison between the first individual and the second individual by comparing the first data to the second data based at least in part on the preferences identified for performing the skill gap comparison and the weight assigned for each of the plurality of elements of the first data and the second data, wherein performing the skill gap comparison is based at least in part on the ranked list; and

generating, by the processing device, a list of one or more skills for which there is a skill gap between the first individual and the second individual;

generating, by the processing device, a list of a plurality of skilled individuals, each of the 

ranking, by the processing device, the plurality of skilled individuals based at least in part on a skill level of the at least one of the skills of the list of one or more skills.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161